Citation Nr: 0335661	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a higher initial rating for service-
connected sinusitis, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to December 
1970

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

In VA Form 21-4142 dated in November 2002, the veteran 
indicated that he was entitled to compensation benefits for a 
residual surgical scar on his neck and a loss of "feelings" 
in his neck, as well as hair loss, hypertension, and dry eye 
secondary to service-connected hypothyroidism.  These claims 
have not been adjudicated by the RO.  Accordingly, this 
matter is referred to the RO for any action deemed necessary.  


REMAND

The veteran is appealing the initial evaluation of a 
disability following an award of service connection for 
sinusitis.  The veteran contends that the severity of the 
disability is greater than is contemplated by the initially 
assigned rating of 10 percent under Diagnostic Code 6510.  38 
C.F.R. § 4.97, Diagnostic Code 6510 (2003).  A preliminary 
review of the claims file shows that additional VA treatment 
records dated from October 2001 to September 2002 and a 
report on a VA general examination conducted in November 
2002, have been associated with the claims file since the RO 
last considered the veteran's claim in the October 2001 
rating decision.  The VA treatment records are significant 
for continued treatment of the sinusitis disorder.  The VA 
treatment records also suggest that the veteran may have 
undergone a septoplasty to remedy chronic sinusitis, 
nasoseptal deviation, and nasal airway obstruction.  There is 
no treatment record that notes whether or not the veteran 
underwent the surgery scheduled for November 30, 2001.  VA 
treatment records dated after the scheduled surgery show that 
the veteran continued to suffer from symptoms of chronic 
sinusitis.  Under Diagnostic Code 6510, VA must consider 
whether continued symptoms of chronic sinusitis following 
surgery warrant the assignment of a higher rating.    

Additionally, the veteran must be afforded a VA examination.  
The Board finds that the November 2002 VA general examination 
is inadequate for rating purposes.  According to a VA 
treatment record dated in February 1997, the veteran 
sustained injuries in a motor vehicle accident that occurred 
several years prior and required extensive plastic surgery on 
the veteran's nose.  The veteran must be afforded an 
examination to determine the extent to which the veteran's 
current sinus complaints are residuals of the accident or 
attributable to the service-connected sinusitis. 

The veteran also seeks service connection for a low back 
disorder.  Service medical records show that the veteran 
injured his back in April 1969.  An acute back strain was 
noted.  No back disorder was diagnosed at the separation 
examination conducted in November 1970.  VA treatment records 
show that the veteran is currently diagnosed with a low back 
disorder.  The veteran should be afforded a VA examination to 
determine whether the currently diagnosed low back disorder 
is causally or etiologically related to the back injury the 
veteran sustained during service.   

In correspondence dated in March 2001, the RO advised the 
veteran of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), VA's duties 
under the VCAA, and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims.  The RO also advised the veteran that he should 
submit any additional information or evidence "as soon as 
possible, preferably within 60 days from the date of this 
letter.  In any case, the evidence must be received in the 
Department of Veterans Affairs within one year from the date 
it was requested...."   In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R.         § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  While the precise concerns articulated by the 
Court are not present in the instant appeal as the RO merely 
expressed its preference that it receive the requested 
evidence within 60 days, the RO should nevertheless take this 
opportunity to make clear to the veteran that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claims, as well as the 
roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claims per Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.    

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his sinusitis 
disorder.  The examiner should conduct a 
thorough examination of the veteran's 
nose and comment on the presence of any 
abnormalities, such as nasoseptal 
deviation, nasal airway obstruction, 
residuals of septoplasty, residuals of 
plastic surgery, etc., and objective 
evidence of pain and purulent discharge 
or crusting.  The examiner is requested 
to offer an opinion as to the extent to 
which the veteran's current sinus 
complaints are attributable to sinusitis 
or plastic/reconstructive surgery.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder is at least 
as likely as not causally or 
etiologically related to the back injury 
the veteran sustained during service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	 
                 
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




